PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/182,881
Filing Date: 7 Nov 2018
Appellant(s): REPALE et al.



__________________
Laurence S. Roach, Esq. (Reg. No. 45,044)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/26/2021 appealing from the Office Action mailed on 10/05/2020.
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/05/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner
Rejections of claim 6 and 20 under 35 USC 112 (d) are withdrawn because the Appellant convinces that “any element that is recited to be “in a road” cannot be a broadening of any other element that is recited to be “next to a road”.


	The following ground(s) of rejection are applicable to the appealed claims.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 6 rejected under 35 U.S.C. 103 as being unpatentable over Gurevich et al. (“Gurevich”) [U.S Patent Application Pub. 2012/0224060 A1] in view of Kusanagi et al. (“Kusanagi”) [U.S Patent Application Pub. 2018/0373030 A1]


Regarding claim 1, Gurevich meets the claim limitations as follows:
A display arrangement for a motor vehicle [Fig. 1, 9: HUD Projector‘103’; para. 0042, 0051], the arrangement comprising:

a camera configured to [Fig. 1, 9: external camera ‘101’; para. 0042, 0051: ‘an external camera system 101 that images the road in front of and around the vehicle’]: capture images of a scene in front of the motor vehicle; and transmit first video signals indicative of the captured images [Fig. 1, 2, 9: processing unit ‘105’; para. 0042, 0051: disclosing external camera to the processing unit];

a video processor communicatively coupled to the camera and configured to [Fig. 1, 2, 9: processing unit ‘105’; para. 0042, 0051: disclosing external camera to the processing unit]: 

receive the first video signals; 

enhance or highlight guardrails next to a road (i.e. enhance ‘obstacle’ such as ‘pedestrian, animal, or road debris’ or ‘an elevated highway sign or a roadside traffic sign’) [Fig. 2, 5-7, 11; para. 0004-0008] in the first video signals easier to see, thereby producing second video signals (i.e. ‘104 HUD projection’); and transmit the second video signals [Fig. 1, 2, 9, 11; para. 0042, 0051: show the output of processing unit 905 (i.e. the second signal) to HUD projector 906]; and

a head up display system communicatively coupled to the video processor and configured to [Fig. 1, 2, 9: HUD projector 103, 204, 906; para. 0042, 0051]: receive the second video signals; and reflect a light field off of a windshield of the motor vehicle such that the reflection is visible to a driver of the vehicle as a virtual image [Fig. 1: 104 HUD projection, Fig. 2: 201 HUD projection, Fig. 9: ‘The projector then projects the image on the HUD screen 907’; para. 0042, 0051], the light field being dependent upon the second video signals.


Regarding claim 6, all claim limitations are set forth in the claim 1 as a guardrail in claim 1 is broadened to an obstacle in claim 6 and rejected as per discussion for claim 1.




Claims 2 and 4 rejected under 35 U.S.C. 103 as being unpatentable over Gurevich et al. (“Gurevich”) [U.S Patent Application Pub. 2012/0224060 A1] Kusanagi et al. (“Kusanagi”) [U.S Patent Application Pub. 2018/0373030 A1] further in view of Runyan et al. (“Runyan”) [U.S Patent Application Pub. 2018/0301095 A1]

Regarding claim 2, Gurevich meets the claim limitations as follows:
The display arrangement of claim 1 wherein the video processor is configured to: determine [para. 0004, 0007-0010: ‘Obstacles such as other vehicles, pedestrians … are detected based on analysis of image data from a forward-facing camera system’] whether the objects (e.g. obstacles)  in the first video signals would be difficult for a driver to see through a windshield of the vehicle; and if the video processor determines that the objects in the first video signals would be difficult for a driver to see through a windshield of the vehicle, then process the first video signals to make the objects in the first video signals easier to see [para. 0004: ‘in a visually pleasing manner’], thereby producing the second video signals.
Gurevich does not disclose explicitly the following claim limitations (emphasis added):
determine whether the objects in the first video signals would be difficult for a driver to see through a windshield of the vehicle; and if the video processor determines that the objects in the first video signals would be difficult for a driver to see through a windshield of the vehicle, then process the first video signals to make the objects in the first video signals easier to see, thereby producing the second video signals.
However in the same field of endeavor Runyan discloses the deficient claim as follows: 
determine (i.e. Glare detected?) whether the objects in the first video signals would be difficult for a driver to see through a windshield of the vehicle [Fig. 6B, 7A-C, 8A-B: ‘Glare detected on region of display?’; para.0290-0293: ‘detecting a glare’] and if the video processor determines that the objects in the first video signals would be difficult for a driver to see through a windshield of the vehicle, then process the first video signals to make the objects in the first video signals easier to see [para.0138-0139, 0290-0293: ‘detecting a glare … and dimming the region’], thereby producing the second video signals.
Gurevich, Kusanagi and Runyan are combinable because they are from the same field of heads-up display.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Gurevich, Kusanagi and Runyan as motivation to include glare detection for dimming the glaring region for everything else to be seen clearly.


Regarding claim 4, Gurevich meets the claim limitations set forth in claim 1.
Gurevich does not disclose explicitly the following claim limitations (emphasis added):
The display arrangement of claim 1 wherein the video processor is configured to reduce glare in the first video signals, thereby producing the second video signals.
However in the same field of endeavor Runyan discloses the deficient claim as follows: 
wherein the video processor is configured to reduce glare in the first video signals [para.0138-0139, 0290-0293: ‘detecting a glare … and dimming the region’], thereby producing the second video signals.
Gurevich, Kusanagi and Runyan are combinable because they are from the same field of heads-up display.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Gurevich, Kusanagi and Runyan as motivation to include glare detection for dimming the glaring region for everything else to be seen clearly.



Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Gurevich et al. (“Gurevich”) [U.S Patent Application Pub. 2012/0224060 A1] Kusanagi et al. (“Kusanagi”) [U.S Patent Application Pub. 2018/0373030 A1] further in view of Tanaka et al. (“Tanaka”) [U.S Patent Application Pub. 2017/0154554 A1]

Regarding claim 3, Gurevich meets the claim limitations as follows:
The display arrangement of claim 1 wherein the video processor is configured to enhance or highlight lane markings [Fig. 3A, 3B; Fig. 13: Lanes Overlay and Position; para. 0061: ‘The remaining contours are marked as lane lines’] on a road in the first video signals to make the lane markings in the first video signals easier to see, thereby producing the second video signals.
Gurevich does not disclose explicitly the following claim limitations (emphasis added):
wherein the video processor is configured to enhance or highlight lane markings on a road in the first video signals to make the lane markings in the first video signals easier to see, thereby producing the second video signals.
However in the same field of endeavor Tanaka discloses the deficient claim as follows: 
wherein the video processor is configured to enhance or highlight lane markings (i.e. ‘linear marks’) [Fig. 4: Li; para. 0060-0063] on a road in the first video signals to make the lane markings in the first video signals easier to see, thereby producing the second video signals.
Gurevich, Kusanagi and Tanaka are combinable because they are from the same field of heads-up display.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Gurevich, Kusanagi and Tanaka as motivation to include enhance or highlight lane markings so as to lead a driver to a desirable behavior [Tanaka: para. 0007].


Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Gurevich et al. (“Gurevich”) [U.S Patent Application Pub. 2012/0224060 A1] in view of Kusanagi et al. (“Kusanagi”) [U.S Patent Application Pub. 2018/0373030 A1] further in view of Sharma et al. (“Sharma”) [U.S Patent Application Pub. 2018/0105166 A1]

Regarding claim 7, Gurevich meets the claim limitations as follows:
The display arrangement of claim 6 wherein the video processor is configured to enhance or highlight the obstacle [Fig. 5 501 Highlight Road Defect; Fig. 7, 17; para. 0004, 0046, 0049: ‘Obstacles also may be visually highlighted’] with a first color [It is obvious because Gurevich, para. 0070, discloses color pixel] if the obstacle is less than a threshold distance away from the motor vehicle, and enhance or highlight the obstacle with a second color if the obstacle is more than the threshold distance away from the motor vehicle.
Gurevich does not disclose explicitly the following claim limitations (emphasis added):
wherein the video processor is configured to enhance or highlight the obstacle with a first color if the obstacle is less than a threshold distance away from the motor vehicle, and enhance or highlight the obstacle with a second color if the obstacle is more than the threshold distance away from the motor vehicle.
However in the same field of endeavor Sharma discloses the deficient claim as follows: 
wherein the video processor is configured to enhance or highlight the obstacle with a first color if the obstacle is less than a threshold distance away from the motor vehicle, and enhance or highlight the obstacle with a second color if the obstacle is more than the threshold distance away from the motor vehicle [para. 0075: discloses changing color display of a parking trajectory based on threshold distance of the obstacle to the vehicle].
Gurevich, Kusanagi and Sharma are combinable because they are from the same field of heads-up display.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Gurevich, Kusanagi and Sharma as motivation to change color of obstacle highlighting instead of parking trajectory based on the distance from the vehicle to the obstacle.


Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Gurevich et al. (“Gurevich”) [U.S Patent Application Pub. 2012/0224060 A1] in view of Sharma et al. (“Sharma”) [U.S Patent Application Pub. 2018/0105166 A1]


Regarding claim 8, Gurevich meets the claim limitations as follows:
A display method for a motor vehicle [Fig. 1, 9: HUD Projector‘103’; para. 0042, 0051], the method comprising:

capturing images of a scene in front of the motor vehicle [Fig. 1-7, 9: external camera ‘101’; para. 0042, 0051: ‘an external camera system 101 that images the road in front of and around the vehicle’];

processing the first images to make objects in the first images easier to
see [Fig. 5-7: Display images of obstacles; Fig. 9 displays Processing Unit 905], the processing including enhancing or highlighting an obstacle in a road in
the first video signals with a first color [Fig. 5 501 Highlight Road Defect; Fig. 7, 17; para. 0004, 0046, 0049: ‘Obstacles also may be visually highlighted’] with a first color [It is obvious because Gurevich, para. 0070, discloses color pixel] if the obstacle is less than a threshold distance away from the motor vehicle, and enhancing or highlighting the obstacle with a second color if the obstacle is more than the threshold distance away from the motor vehicle,

and reflecting a light field off of a windshield of the motor vehicle such that the reflection is visible to a driver of the vehicle as a virtual image [Fig. 1: 104 HUD projection, Fig. 2: 201 HUD projection, Fig. 9: ‘The projector then projects the image on the HUD screen 907’; para. 0042, 0051], the light field being dependent upon the second video signals.
Gurevich does not disclose explicitly the following claim limitations (emphasis added):
the processing including enhancing or highlighting an obstacle in a road in
the first video signals with a first color if the obstacle is less than a threshold
distance away from the motor vehicle, and enhancing or highlighting the obstacle
with a second color if the obstacle is more than the threshold distance away from
the motor vehicle, thereby producing second images.
However in the same field of endeavor Sharma discloses the deficient claim as follows: 
the processing including enhancing or highlighting an obstacle in a road in
the first video signals with a first color if the obstacle is less than a threshold
distance away from the motor vehicle, and enhancing or highlighting the obstacle
with a second color if the obstacle is more than the threshold distance away from
the motor vehicle, thereby producing second images [para. 0075: discloses changing color display of a parking trajectory based on threshold distance of the obstacle to the vehicle].
Gurevich and Sharma are combinable because they are from the same field of heads-up display.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Gurevich and Sharma as motivation to change color of obstacle highlighting instead of parking trajectory based on the distance from the vehicle to the obstacle.


Claims 9 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Gurevich et al. (“Gurevich”) [U.S Patent Application Pub. 2012/0224060 A1] in view of Sharma et al. (“Sharma”) [U.S Patent Application Pub. 2018/0105166 A1] further in view of Runyan et al. (“Runyan”) [U.S Patent Application Pub. 2018/0301095 A1]

Regarding claim 9, Gurevich meets the claim limitations as follows:
The display method of claim 8 further comprising: 
determining [para. 0004, 0007-0010: ‘Obstacles such as other vehicles, pedestrians … are detected based on analysis of image data from a forward-facing camera system’] whether the objects (e.g. obstacles)  in the first video signals would be difficult for a driver to see through a windshield of the vehicle; and if it is determined that the objects in the first video signals would be difficult for a driver to see through a windshield of the vehicle, then process the first video signals to make the objects in the first video signals easier to see [para. 0004: ‘in a visually pleasing manner’], thereby producing the second video signals.
Gurevich does not disclose explicitly the following claim limitations (emphasis added):
determining whether the objects in the first video signals would be difficult
for a driver to see through a windshield of the vehicle; and
if it is determined that the objects in the first video signals would be difficult
for a driver to see through a windshield of the vehicle, then processing the first
video signals to make the objects in the first video signals easier to see, thereby
producing the second video signals.
However in the same field of endeavor Runyan discloses the deficient claim as follows: 
determining (i.e. Glare detected?) whether the objects in the first video signals would be difficult
for a driver to see through a windshield of the vehicle; and
if it is determined that the objects in the first video signals would be difficult
for a driver to see through a windshield of the vehicle [Fig. 6B, 7A-C, 8A-B: ‘Glare detected on region of display?’; para.0290-0293: ‘detecting a glare’], then processing the first video signals to make the objects in the first video signals easier to see [para.0138-0139, 0290-0293: ‘detecting a glare … and dimming the region’], thereby producing the second video signals.
Gurevich, Sharma and Runyan are combinable because they are from the same field of heads-up display.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Gurevich, Sharma and Runyan as motivation to include glare detection for dimming the glaring region for everything else to be seen clearly.


Regarding claim 11, Gurevich meets the claim limitations set forth in claim 8.
Gurevich does not disclose explicitly the following claim limitations (emphasis added):
The display method of claim 8 wherein the processing includes reducing glare in the first video signals, thereby producing the second video signals.
However in the same field of endeavor Runyan discloses the deficient claim as follows: 
wherein the processing includes reducing glare in the first video signal [para. 0138-0139, 0290-0293: ‘detecting a glare … and dimming the region’], thereby producing the second video signals.
Gurevich, Sharma and Runyan are combinable because they are from the same field of heads-up display.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Gurevich, Sharma and Runyan as motivation to include glare detection for dimming the glaring region for everything else to be seen clearly.


Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Gurevich et al. (“Gurevich”) [U.S Patent Application Pub. 2012/0224060 A1] in view of Sharma et al. (“Sharma”) [U.S Patent Application Pub. 2018/0105166 A1] further in view of Tanaka et al. (“Tanaka”) [U.S Patent Application Pub. 2017/0154554 A1]

Regarding claim 10, Gurevich meets the claim limitations as follows:
The display method of claim 8 wherein the processing includes enhancing or highlighting lane markings [Fig. 3A, 3B; Fig. 13: Lanes Overlay and Position; para. 0061: ‘The remaining contours are marked as lane lines’] on a road in the first video signals to make the lane markings in the first video signals easier to see, thereby producing the second video signals.
Gurevich does not disclose explicitly the following claim limitations (emphasis added):
wherein the processing includes enhancing or highlighting lane markings on a road in the first video signals to make the lane markings in the first video signals easier to see, thereby producing the second video signals.
However in the same field of endeavor Tanaka discloses the deficient claim as follows: 
wherein the processing includes enhancing or highlighting lane markings (i.e. ‘linear marks’) [Fig. 4: Li; para. 0060-0063] on a road in the first video signals to make the lane markings in the first video signals easier to see, thereby producing the second video signals.
Gurevich, Sharma and Tanaka are combinable because they are from the same field of heads-up display.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Gurevich, Sharma and Tanaka as motivation to include enhance or highlight lane markings so as to lead a driver to a desirable behavior [Tanaka: para. 0007].


Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Gurevich et al. (“Gurevich”) [U.S Patent Application Pub. 2012/0224060 A1] in view of Sharma et al. (“Sharma”) [U.S Patent Application Pub. 2018/0105166 A1] further in view of Kusanagi et al. (“Kusanagi”) [U.S Patent Application Pub. 2018/0373030 A1]

Regarding claim 12, Gurevich meets the claim limitations as follows:
The display method of claim 8 wherein the processing includes enhancing or highlighting guardrails [Fig. 5 501 Highlight Road Defect; Fig. 7, 17; para. 0004, 0046, 0049: ‘Obstacles also may be visually highlighted’] next to a road in the first video signals to make the guardrails in the first video signals easier to see, thereby producing the second video signals.
Gurevich does not disclose explicitly the following claim limitations (emphasis added):
wherein the processing includes enhancing or highlighting guardrails next to a road in the first video signals to make the guardrails in the first video signals easier to see, thereby producing the second video signals.
However in the same field of endeavor Kusanagi discloses the deficient claim as follows: 
wherein the processing includes enhancing or highlighting guardrails next to a road [para. 0042: ‘guardrails’] in the first video signals to make the guardrails in the first video signals easier to see, thereby producing the second video signals.
Gurevich, Sharma and Kusanagi are combinable because they are from the same field of heads-up display.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Gurevich, Sharma and Kusanagi as motivation to include enhance or highlight obstacles (including guardrails, telegraphs poles and so forth)  so as to lead a driver to a desirable behavior.


Claims 15 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Gurevich et al. (“Gurevich”) [U.S Patent Application Pub. 2012/0224060 A1] in view of Roth et al. (“Roth”) [U.S Patent Application Pub. 2015/0331487 A1] further in view of Kusanagi et al. (“Kusanagi”) [U.S Patent Application Pub. 2018/0373030 A1]



Regarding claim 15, Gurevich meets the claim limitations as follows:
A display arrangement for a motor vehicle [Fig. 1, 9: HUD Projector‘103’; para. 0042, 0051], the arrangement comprising: 
a camera configured to [Fig. 1, 9: external camera ‘101’; para. 0042, 0051: ‘an external camera system 101 that images the road in front of and around the vehicle’]: capture images of a scene in front of the motor vehicle; and transmit first video signals indicative of the captured images [Fig. 1, 2, 9: processing unit ‘105’; para. 0042, 0051: disclosing external camera to the processing unit]; 
a switch device configured to be turned ON or turned OFF by a driver of the motor vehicle [Fig. 1-7; para. 0042, 0049: ‘The input panel 106’]; 
a video processor communicatively coupled to the camera and to the switch device, the video processor being configured to [Fig. 1, 2, 9: processing unit ‘105’; para. 0042, 0051: disclosing external camera to the processing unit]: receive the first video signals; if the switch is turned ON [Note: Gurevich teaches implicitly the switch is always ON], enhance [Fig. 5 501 Highlight Road Defect; Fig. 7, 17; para. 0004, 0046, 0049: teaching highlighted obstacles (e.g. guardrails)] or highlight guardrails next to a road in the first video signals easier to see (i.e. ‘104 HUD projection’) [Fig. 2, 11; para. 0042, 0051: ‘a heads-up display projector 103 displaying an image 104’; ‘The processing unit illustratively performs all necessary calculations in the system’], thereby producing second video signals (i.e. ‘104 HUD projection’); and transmit the second video signals [Fig. 1, 2, 9; para. 0042, 0051: show the output of processing unit 905 (i.e. the second signal) to HUD projector 906]; and a head up display system communicatively coupled to the video processor and configured to [Fig. 1, 2, 9: HUD projector 103, 204, 906; para. 0042, 0051]: receive the second video signals; and reflect a light field off of a windshield of the motor vehicle such that the reflection is visible to a driver of the vehicle as a virtual image [Fig. 1: 104 HUD projection, Fig. 2: 201 HUD projection, Fig. 9: ‘The projector then projects the image on the HUD screen 907’; para. 0042, 0051], the light field being dependent upon the second video signals.
Gurevich does not disclose explicitly the following claim limitations:
a switch device configured to be turned ON or turned OFF by a driver of the motor vehicle.
However in the same field of endeavor Roth discloses the deficient claim as follows: 
a switch device configured to be turned ON or turned OFF by a driver of the motor vehicle [para. 0061-0066: disclosing push-buttons, switches,  or ‘touch screen, comprising a touch sensitive surface for user input’; para. 0008 discloses: ‘upon user request (i.e. ON), virtual objects initially assigned to the marker objects’; ‘a respective one of the plurality of virtual objects is selected (i.e. ON) by the user’].
Gurevich and Roth are combinable because they are from the same field of vehicle head-up display.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Gurevich and Roth as motivation to include a switch/input panel for the user request or not request to select/assign virtual objects to the marker object so as to enhance an augmented reality system for a vehicle.
Roth does not disclose explicitly the following claim limitations (emphasis added):
if the switch is turned ON, enhance or highlight guardrails next to a road in the first video signals to make the guardrails in the first video signals easier to see, thereby producing the second video signals.
However in the same field of endeavor Kusanagi discloses the deficient claim as follows: 
if the switch is turned ON, enhance or highlight guardrails next to a road [Fig. 1 show markings (i.e. enhancement) on detected obstacles; para. 0039-0042: ‘guardrails’ as constructions (i.e. obstacles)] in the first video signals to make the guardrails in the first video signals easier to see, thereby producing the second video signals.
Gurevich, Roth and Kusanagi are combinable because they are from the same field of heads-up display.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Gurevich, Roth and Kusanagi as motivation to include enhance or highlight obstacles (including guardrails, telegraphs poles and so forth) so as to lead a driver to a desirable behavior.


Regarding claim 20, all claim limitations are set forth in the claim 15 as a guardrail in claim 15 is broadened to an obstacle in claim 20  and rejected as per discussion for claim 15.


Claims 16 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Gurevich et al. (“Gurevich”) [U.S Patent Application Pub. 2012/0224060 A1] in view of Roth et al. (“Roth”) [U.S Patent Application Pub. 2015/0331487 A1] further in view of Kusanagi et al. (“Kusanagi”) [U.S Patent Application Pub. 2018/0373030 A1] further in view of Runyan et al. (“Runyan”) [U.S Patent Application Pub. 2018/0301095 A1]

Regarding claim 16, Gurevich meets the claim limitations set forth in claim 15.
Gurevich does not disclose explicitly the following claim limitations (emphasis added):
The display arrangement of claim 15 wherein, if the switch is turned OFF [Note: Gurevich teaches the switch is always ON], the light field is dependent upon the first video signals and is independent of the second video signals [Note: Since Gurevich [para. 0004] teaches the switch is always ON, the second video signal to the head-up display has obstacles visually highlighted ],
However in the same field of endeavor Roth discloses the deficient claim as follows (emphasis added): 
wherein, if the switch is turned OFF (i.e. no user request), the light field is dependent upon the first video signals and is independent of the second video signals (i.e. no selection/assignment of virtual objects to the marker objects) [para. 0008: ‘upon user request, virtual objects initially assigned to the marker objects’; ‘a respective one of the plurality of virtual objects is selected by the user’].
Gurevich and Roth are combinable because they are from the same field of vehicle head-up display.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Gurevich and Roth as motivation to include a switch/input panel for the user request or not request to select/assign virtual objects to the marker object so as to enhance an augmented reality system for a vehicle.
Roth does not disclose explicitly the following claim limitations (emphasis added):
wherein, if the switch is turned OFF, the light field is dependent upon the first video signals and is independent of the second video signals.
However in the same field of endeavor Runyan discloses the deficient claim as follows: 
wherein, if the switch is turned OFF (i.e. Glare detected?) , the light field is dependent upon the first video signals and is independent of the second video signals [Fig. 6B, 7A-C, 8A-B: ‘Glare detected on region of display?’; para.0290-0293: ‘detecting a glare’. No dimming when glare is not detected by a sensor (i.e. the sensor acts as a switch OFF)]
Gurevich, Roth, Kusanagi and Runyan are combinable because they are from the same field of heads-up display.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Gurevich, Roth, Kusanagi and Runyan as motivation to include glare detection for dimming the glaring region for everything else to be seen clearly.


Regarding claim 18, Gurevich meets the claim limitations set forth in claim 15.
Gurevich does not disclose explicitly the following claim limitations (emphasis added):
The display arrangement of claim 15 wherein, if the switch is turned ON [Note: Gurevich teaches implicitly the switch is always ON], the video processor is configured to reduce glare in the first video signals, thereby producing the second video signals [Note: Since Gurevich [para. 0004] teaches the switch is always ON, the second video signal to the head-up display has obstacles visually highlighted].
However in the same field of endeavor Roth discloses the deficient claim as follows (emphasis added): 
wherein, if the switch is turned ON (i.e. user request), the video processor is configured to reduce glare in the first video signals, thereby producing the second video signals ) [para. 0008: ‘upon user request, virtual objects initially assigned to the marker objects’; ‘a respective one of the plurality of virtual objects is selected by the user’].
Gurevich and Roth are combinable because they are from the same field of vehicle head-up display.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Gurevich and Roth as motivation to include a switch/input panel for the user request or not request to select/assign virtual objects to the marker object so as to enhance an augmented reality system for a vehicle.
Roth does not disclose explicitly the following claim limitations (emphasis added):
wherein, if the switch is turned ON, the video processor is configured to reduce glare in the first video signals, thereby producing the second video signals.
However in the same field of endeavor Runyan discloses the deficient claim as follows: 
Wherein, if the switch is turned ON, the video processor is configured to reduce glare in the first video signals [para.0138-0139, 0290-0293: ‘detecting a glare … and dimming the region’], thereby producing the second video signals.
Gurevich, Roth, Kusanagi and Runyan are combinable because they are from the same field of heads-up display.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Gurevich, Roth, Kusanagi and Runyan as motivation to include glare detection for dimming the glaring region for everything else to be seen clearly.


Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Gurevich et al. (“Gurevich”) [U.S Patent Application Pub. 2012/0224060 A1] in view of Roth et al. (“Roth”) [U.S Patent Application Pub. 2015/0331487 A1] further in view of Kusanagi et al. (“Kusanagi”) [U.S Patent Application Pub. 2018/0373030 A1]  further in view of Tanaka et al. (“Tanaka”) [U.S Patent Application Pub. 2017/0154554 A1]


Regarding claim 17, Gurevich meets the claim limitations as follows:
The display arrangement of claim 15 wherein, if the switch is turned ON [Note: Gurevich teaches implicitly the switch is always ON], the video processor is configured to enhance or highlight lane markings [Note: Gurevich: Fig. 3A, 3B; Fig. 13: Lanes Overlay and Position; para. 0061: ‘The remaining contours are marked as lane lines’] on a road in the first video signals to make the lane markings in the first video signals easier to see, thereby producing the second video signals [Note: Since Gurevich [para. 0004] teaches the second video signal to the head-up display has obstacles visually highlighted ],
Gurevich does not disclose explicitly the following claim limitations (emphasis added):
The display arrangement of claim 15 wherein, if the switch is turned ON, the video processor is configured to enhance or highlight lane markings on a road in the first video signals to make the lane markings in the first video signals easier to see, thereby producing the second video signals.
However in the same field of endeavor Roth discloses the deficient claim as follows (emphasis added): 
wherein, if the switch is turned ON (i.e. user request), the video processor is configured to enhance or highlight lane markings on a road in the first video signals to make the lane markings in the first video signals easier to see, thereby producing the second video signals [para. 0008: ‘upon user request, virtual objects initially assigned to the marker objects’; ‘a respective one of the plurality of virtual objects is selected by the user’].
Gurevich and Roth are combinable because they are from the same field of vehicle head-up display.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Gurevich and Roth as motivation to include a switch/input panel for the user request or not request to select/assign virtual objects to the marker object so as to enhance an augmented reality system for a vehicle.
Roth does not disclose explicitly the following claim limitations (emphasis added):
wherein, if the switch is turned ON, the video processor is configured to enhance or highlight lane markings on a road in the first video signals to make the lane markings in the first video signals easier to see, thereby producing the second video signals.
However in the same field of endeavor Tanaka discloses the deficient claim as follows: 
Wherein, if the switch is turned ON, the video processor is configured to enhance or highlight lane markings (i.e. ‘linear marks’) [Fig. 4: Li; para. 0060-0063] on a road in the first video signals to make the lane markings in the first video signals easier to see, thereby producing the second video signals.
Gurevich, Roth, Kusanagi and Tanaka are combinable because they are from the same field of heads-up display.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Gurevich, Roth, Kusanagi and Tanaka as motivation to include enhance or highlight lane markings so as to lead a driver to a desirable behavior [Tanaka: para. 0007].



Claim 21 rejected under 35 U.S.C. 103 as being unpatentable over Gurevich et al. (“Gurevich”) [U.S Patent Application Pub. 2012/0224060 A1] in view of Roth et al. (“Roth”) [U.S Patent Application Pub. 2015/0331487 A1] further in view of Kusanagi et al. (“Kusanagi”) [U.S Patent Application Pub. 2018/0373030 A1] further in view of Sharma et al. (“Sharma”) [U.S Patent Application Pub. 2018/0105166 A1]

Regarding claim 21, Gurevich meets the claim limitations as follows:
The display arrangement of claim 20 wherein, if the switch is turned ON [Note: Gurevich teaches implicitly the switch is always ON], the video processor is configured to enhance or highlight the obstacle [Fig. 5 501 Highlight Road Defect; Fig. 7, 17; para. 0004, 0046, 0049: ‘Obstacles also may be visually highlighted’] with a first color if the obstacle is less than a threshold distance away from the motor vehicle, and enhance or highlight the obstacle with a second color if the obstacle is more than the threshold distance away from the motor vehicle.
Gurevich does not disclose explicitly the following claim limitations (emphasis added):
wherein, if the switch is turned ON, the video processor is configured to enhance or highlight the obstacle with a first color if the obstacle is less than a threshold distance away from the motor vehicle, and enhance or highlight the obstacle with a second color if the obstacle is more than the threshold distance away from the motor vehicle.
However in the same field of endeavor Roth discloses the deficient claim as follows (emphasis added): 
wherein, if the switch is turned ON (i.e. user request), the video processor is configured to enhance or highlight the obstacle with a first color if the obstacle is less than a threshold distance away from the motor vehicle, and enhance or highlight the obstacle with a second color if the obstacle is more than the threshold distance away from the motor vehicle [para. 0008: ‘upon user request, virtual objects initially assigned to the marker objects’; ‘a respective one of the plurality of virtual objects is selected by the user’].
Gurevich and Roth are combinable because they are from the same field of vehicle head-up display.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Gurevich and Roth as motivation to include a switch/input panel for the user request or not request to select/assign virtual objects to the marker object so as to enhance an augmented reality system for a vehicle.
Roth does not disclose explicitly the following claim limitations (emphasis added):
wherein, if the switch is turned ON, the video processor is configured to enhance or highlight the obstacle with a first color if the obstacle is less than a threshold distance away from the motor vehicle, and enhance or highlight the obstacle with a second color if the obstacle is more than the threshold distance away from the motor vehicle.
However in the same field of endeavor Sharma discloses the deficient claim as follows: 
wherein, if the switch is turned ON, the video processor is configured to enhance or highlight the obstacle with a first color if the obstacle is less than a threshold distance away from the motor vehicle, and enhance or highlight the obstacle with a second color if the obstacle is more than the threshold distance away from the motor vehicle [para. 0075].
Gurevich, Roth, Kusanagi and Sharma are combinable because they are from the same field of heads-up display.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Gurevich, Roth, Kusanagi and Sharma as motivation to change color of obstacle highlighting instead of parking trajectory based on the distance from the vehicle to the obstacle.


(2) Response to Arguments

Summary of Arguments in the Appeal Brief (“AB”) filed on 01/26/2021

A. Rejection of Claim 6 under 35 USC 112(d)
Appellant disagrees that “an obstacle in a road” is broader than “guardrails next to a road” because (1) a guardrail is not an obstacle and (2) two elements are recited to be in two different places. See AB, p. 7 of 17.

B. Rejection of Claim 20 under 35 USC 112(d)
Appellant provides the same arguments as those for Rejection of Claim 6 under 35 USC 112(d). See AB, p. 7-8 of 17.

C. Rejection of Claims 1 and 6 under 35 USC 103 as being unpatentable over U.S. Patent Pub. No. 2012/0224060 (Gurevich et al.) in view of U.S. Patent Pub. No. 2018/0373030 (Kusanagi et al.)
Appellant submits that claim 1 limitations “enhance or highlight guardrails” are not disclosed nor suggested by the cited references. Appellant submits further that a guardrail is not an obstacle. See AB, p. 8-9 of 17.

D. Rejection of Claims 2 and 4 under 35 USC 103
Appellant only points out that the claims depend from claim 1 and provides no specific arguments for claim limitations. See AB, p. 9 of 17.

E. Rejection of Claim 3 under 35 USC 103
Appellant only points out that the claims depend from claim 1 and provides no specific arguments for claim limitations. See AB, p. 9 of 17.

F. Rejection of Claim 7 under 35 USC 103 as being unpatentable over Gurevich in view of Kusanagi et al. and Sharma [U.S 2018/0105166]
Appellant submits that Sharma does not disclose or suggest the claim limitation “enhancing or highlighting an obstacle with a first color if the obstacle is less than a threshold distance away from a motor vehicle, and enhancing or highlighting the obstacle with a second color if the obstacle is more than the threshold distance away from the motor vehicle” since Sharma discloses “only that a color of a parking trajectory” is dependent upon a distance. See AB, p. 10 of 17. 

G. Rejection of Claim 8 under 35 USC 103
Appellant provides the same arguments as those for Rejection of Claim 7 under 35 USC 103. See AB, p. 10 of 17.

H. Rejection of Claims 9 and 11 under 35 USC 103
Appellant only points out that the claims depend from claim 8 and provides no specific arguments for claim limitations. See AB, p. 11 of 17.

I. Rejection of Claim 10 under 35 USC 103
Appellant only points out that the claims depend from claim 8 and provides no specific arguments for claim limitations. See AB, p. 11 of 17.

J. Rejection of Claim 12 under 35 USC 103
Appellant only points out that Claim 12 recites subject matter substantially similar to the subject matter of claim 1: “enhancing or highlighting guardrails next to a road”, and provides no specific arguments for claim limitations. See AB, p. 11 of 17.

K. Rejection of Claims 15 and 20 under 35 USC 103
Appellant only points out that Claim 15 recites subject matter substantially similar to the subject matter of claim 1: “enhancing or highlighting guardrails next to a road ”, and provides no specific arguments for claim limitations. See AB, p. 11 of 17.

L. Rejection of Claims 16 and 18 under 35 USC 103
Appellant only points out that the claims depend from claim 15 and provides no specific arguments for claim limitations. See AB, p. 12 of 17.

M. Rejection of Claim 17 under 35 USC 103
Appellant only points out that the claims depend from claim 15 and provides no specific arguments for claim limitations. See AB, p. 12 of 17.

N. Rejection of Claim 21 under 35 USC 103
Appellant only points out that the claims depend from claim 15 and provides no specific arguments for claim limitations. See AB, p. 12 of 17.


Examiner’s Responses

Appellant’s arguments have been fully considered but they are not persuasive. Examiner respectfully disagrees because of the following reasons (Emphasis Added):

A. Rejection of Claim 6 under 35 USC 112(d)
Since two elements are recited to be in two different places, “an obstacle in a road” in claim 6 could be considered not to be broader than “guardrails next to a road” in claim 1.  Rejection of claim 6 under 35 USC 112(d) is withdrawn.

B. Rejection of Claim 20 under 35 USC 112(d)
Rejection of claim 20 under 35 USC 112(d) is withdrawn and Examiner provides the same reasons as mentioned-above. 

C. Rejection of Claims 1 and 6 under 35 USC 103 

In the Appendix of Advisory Action mailed on 12/11/2020, Examiner explained that In Broadest Reasonable Interpretation (BRI), the terms “guardrail” and “obstacle” are considered to be the same as “barrier” which is supposed to bar passage/movement”. That is, an obstacle is a thing that unintentionally blocks one's way or prevents or hinders progress, and a guardrail intentionally does the same. Therefore an obstacle or a guard rail is a thing that blocks one's way or prevents or hinders progress. Figures 1-4 show a guardrail as an “obstacle” (i.e. a “barrier”) regardless its location in the road or next to the road.

Subjectively a guardrail in the road or next to the road can be viewed as an obstacle. See Figs. 1-4. In Specification or the claims, it is not clear that a video processor can determine if a guardrail in a road or next to a road as an obstructive or un-obstructive thing as an obstacle.

    PNG
    media_image2.png
    434
    513
    media_image2.png
    Greyscale




In BRI, the claim 1 limitations “enhance or highlight guardrails” are considered as enhance/highlight/mark guardrails. Gurevich teaches [Fig. 5 501 Highlight Road Defect; Fig. 7, 17; para. 0004, 0046, 0049] “Obstacles also may be visually highlighted” or “highlighting a recognized defect 501 in a road”. Gurevich does not disclose explicitly “highlight a guardrail”. In view of Kusanagi’s teaching of “detecting the distances to … guardrails” and inserting distance markings (i.e. indicators) [Fig. 1] to obstacles (e.g. guardrails, telegraph poles) in front of a traveling vehicle [Fig. 1; para. 0039-0042]. Therefore, Gurevich in view of Kusanagi teaches ‘Enhanced/Highlighted obstacles which are not limited only to guardrails”. Note: In Fig. 2-4 above, guardrails are obstacles in a road while in Fig. 1 above, the guardrail is an obstacle next to the road.

D. Rejection of Claims 2 and 4 under 35 USC 103
Examiner provides the same responses as those for Rejection of Claim 1 and 6 under 35 USC 103. 

E. Rejection of Claim 3 under 35 USC 103
Examiner provides the same responses as those for Rejection of Claim 1 and 6 under 35 USC 103.

F. Rejection of Claim 7 under 35 USC 103 as being unpatentable over Gurevich in view of Kusanagi et al. and Sharma [U.S 2018/0105166]
Gurevich teaches “highlight the obstacle with a first color” in [Fig. 5 501 Highlight Road Defect; Fig. 7, 17; para. 0004, 0046, 0049: ‘Obstacles also may be visually highlighted’] and Sharma discloses changing color display of a parking trajectory based on threshold distance of the obstacle to the vehicle [para. 0075]. It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Gurevich, Kusanagi and Sharma as motivation to change color of obstacle highlighting instead of parking trajectory based on the distance from the vehicle to the obstacle. See MPEP 2144.04 (I) as Aesthetic Design Changes.

G. Rejection of Claim 8 under 35 USC 103
Examiner provides the same responses as those for Rejection of Claim 7 under 35 USC 103.

H. Rejection of Claims 9 and 11 under 35 USC 103
Examiner provides the same responses as those for Rejection of Claim 8 under 35 USC 103.

I. Rejection of Claim 10 under 35 USC 103
Examiner provides the same responses as those for Rejection of Claim 8 under 35 USC 103.

J. Rejection of Claim 12 under 35 USC 103
Examiner provides the same responses as those for Rejection of Claim 1 under 35 USC 103.

K. Rejection of Claims 15 and 20 under 35 USC 103
Examiner provides the same responses as those for Rejection of Claim 1 under 35 USC 103.

L. Rejection of Claims 16 and 18 under 35 USC 103
Examiner provides the same responses as those for Rejection of Claim 15 under 35 USC 103.

M. Rejection of Claim 17 under 35 USC 103
Examiner provides the same responses as those for Rejection of Claim 15 under 35 USC 103.

N. Rejection of Claim 21 under 35 USC 103
Examiner provides the same responses as those for Rejection of Claim 15 under 35 USC 103.


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/PETER D LE/
Primary Examiner, Art Unit 2488                                                                                                                                                                                                        


Conferees:
/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488   

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487                                                                                                                                                                                                           
                                                                                                                                                                                                  
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.